98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William CLOUTIER, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 96-1475.
United States Court of Appeals, First Circuit.
Oct. 16, 1996.

William Cloutier on brief pro se.
Donald K. Stern, United States Attorney, and Antoinette E.M. Leoney, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
Per Curiam.


1
The judgment is summarily affirmed on the basis of  United States v. Ursery, 116 S.Ct. 2135 (1996).  See Loc.  R. 27.1.